Citation Nr: 0031087	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
spine disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972 and from January 1977 to May 1979.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1993 rating decision by the Philadelphia, 
Pennsylvania RO that denied entitlement to an increased 
rating for a lumbosacral spine disability.  This matter also 
comes before the Board on appeal from a November 1994 rating 
decision by the Philadelphia, Pennsylvania RO that denied 
entitlement to TDIU.  Thereafter, the case was transferred to 
the Buffalo, New York RO, which is presently handling the 
current appeal.

In a statement received by the Board in October 2000, the 
veteran canceled his request for a hearing before the Board.


REMAND

The veteran contends that his service-connected lumbosacral 
spine disability is more disabling than currently evaluated.  
The medical evidence of record contains references to 
increased pain in the veteran's lumbosacral spine.  For 
example, a December 1999 VA examination report notes the 
veteran's complaints of constant, achy back pain that was 
exacerbated by walking.  The veteran reported that his back 
pain had worsened since his initial injury.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record.  In such instances, the provisions 
of 38 C.F.R. § 4.40 (2000) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran.

More specifically, any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in the VA examinations of record. d.

In reviewing the most recent VA examinations for the purpose 
of evaluating the veteran's service-connected lumbosacral 
spine disability it appears that the extent of functional 
disability due to pain is not adequately portrayed in 
accordance with the directives of the Court in DeLuca.  
Specifically, the examiners made no determinations concerning 
pain in terms of the degree of additional range of motion 
loss.  In this regard it is noted that 38 C.F.R. § 4.40 
requires that rating of disabilities of the musculoskeletal 
system reflect functional loss due to pain and reduced 
strength or endurance.  A part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.45, 
4.59.  In DeLuca the Court emphasized that a VA rating 
examination must be conducted so as to portray adequately not 
only the identifiable anatomical damage, but also the 
functional loss experienced by the veteran.  As noted above, 
the Court specifically pointed out that such examinations 
must include consideration of all factors identified in 38 
C.F.R. §§ 4.40, 4.45.  DeLuca specifically requires that the 
medical examiner should be asked to determine whether there 
is any weakened movement, excess fatigability, or 
incoordination attributable to the service-connected 
lumbosacral spine disability; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.

In addition, the veteran indicated in a July 1999 statement 
that he had applied for disability benefits from the Social 
Security Administration.  The Board notes that if an award of 
Social Security disability benefits has been granted, the 
Court has made it clear that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the veteran's claim for a TDIU, the Board notes 
that Court held in Friscia v. Brown, 7 Vet. App. 294 (1995), 
that the Board has a "duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work."  The veteran underwent VA examinations 
for the purpose of this appeal in 1999 and 2000; the record 
does not indicate that the VA examiners provided an opinion 
regarding what effect the veteran's service-connected 
disability has on his ability to work.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:

1. The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, if such a decision 
has been made, together with copies of 
all medical records considered in 
arriving at that decision.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to ascertain the nature and 
severity of his lumbosacral spine 
disability.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review.  All indicated 
tests and x-ray examinations should be 
conducted.  

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present.  
Determinations on whether the lumbosacral 
spine exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such a determination 
is not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.

In addition, the examiner should provide 
an opinion for the record as to the 
effect that the veteran's service-
connected lumbosacral spine disability 
has on his ability to work.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


